Name: Commission Regulation (EEC) No 2371/87 of 4 August 1987 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 8 . 87 Official Journal of the European Communities No L 216/7 COMMISSION REGULATION (EEC) No 2371/87 of 4 August 1987 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3502/85 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 7 August 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 August 1987. For the Commission MÃ ¡nuel MARÃ N Vice-President 0 OJ No L 154, 13 . 6 . 1981 , p . 26 . Ã 2) OJ No L 335, 13 . 12. 1985, p . 9 . No L 216/8 Official Journal of the European Communities 6. 8 . 87 ANNEX Code NIMEXE code l CCT heading No Description Amount of unit values per 100 kg net J ECU Bfrs/Lfrs Dkr DM FF Dr £ Ifl Lit F1 £ 1.10 07.01-13 07.01-15 07.01 All New potatoes 31,72 1365 249,42 65,83 219,32 4944 24,56 47658 74,16 22,20 1.12 ex 07.01-21 ex 07.01-22 ex 07.01 B I Broccoli 110,43 4758 871,32 229,52 764,04 17306 85,66 166088 258,34 76,67 1.14 07.01-23 07.01 B II White cabbages and red cabbages 41,22 1772 322,69 85,59 285,00 6316 32,06 61 054 96,57 29,13 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 12,38 532 96,65 25,69 85,83 1919 9,59 18579 28,95 8,67 1.20 07.01-31 07.01-33 07.01 D I Cabbage lettuce 38,04 1639 300,16 79,06 263,20 5961 29,50 57216 88,99 26,41 1.22 ex 07.01-36 ex 07.01 D II Endives 40,67 1748 318,40 84,46 281,22 6232 31,63 60243 95,28 28,74 1.28 07.01-41 07.01-43 07.01 F I Peas 353,23 15193 2756,74 732,99 2447,99 54757 273,70 529896 825,74 247,29 1.30 07.01-45 07.01-47 07.01 F II Beans (of the species Phaseolus) 92,24 3968 726,23 191,42 636,75 14435 71,45 138597 215,46 64,76 1.32 ex 07.01-49 ex 07.01 F III Broad beans 28,32 1220 221,09 58,81 196,63 4381 21,99 42649 66,32 19,62 1.40 ex 07.01-54 ex 07.01 G II Carrots 7,70 331 60,66 15,99 53,18 1205 5,96 11577 17,99 5,41 1.50 ex 07.01-59 ex 07.01 G IV Radishes 74,15 3195 578,86 153,99 514,81 11470 57,58 111664 173,65 51,37 1.60 ex 07.01-63 ex 07.01 H Onions (other than wild onions and sets) 24,60 1058 193,68 51,05 169,82 3849 19,05 36963 57,46 17,27 1.70 07.01-67 ex 07.01 H Garlic 137,52 5915 1082,69 285,38 949,28 ' 21 520 106,52 206623 321,21 96,55 1.74 ex 07.01-68 ex 07.01 IJ Leeks 30,12 1297 235,77 62,60 208,56 4628 23,41 44668 70,60 21,14 1.80 07.01 K Asparagus : \ I I \ II\ II 1.80.1 ex 07.01-71 Il  green 464,36 19975 3655,85 963,64 3205,37 72665 359,69 697694 1 084,63 326,02 1.80.2 ex 07.01-71 ll  other 133,44 5739 1041,48 276,91 924,83 20687 103,40 200191 311,95 93,42 . 1.90 07.01-73 07.01 L Artichokes 135,44 5837 1057,28 281,25 940,29 20950 105,18 203951 317,17 93,82 1.100 07.01-75 07.01-77 07.01 M Tomatoes 36,04 1550 283,81 74,80 248,83 5641 27,92 54163 84,20 25,31 1.110 07.01-81 07.01-82 07.01 PI Cucumbers 30,41 1308 239,13 63,12 210,27 4740 23,55 45692 71,10 21,29 1.112 07.01-85 07.01 Q II Chantarelles 747,94 32226 5901,13 1 554,47 5174,53 117208 580,14 1124848 1 749,65 519,25 1.118 07.01-91 07.01 R Fennel 31,34 1350 245,33 65,13 217,02 4816 24,36 46478 73,46 21,99 1.120 07.01-93 07.01 S Sweet peppers 51,35 2209 404,34 106,58 354,52 8037 39,78 77166 119,96 36,05 1.130 07.01-97 07.01 T II Aubergines 41,94 1804 330,23 87,04 289,54 6563 32,49 63022 97,97 29,45 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 61,33 2638 478,65 127,27 425,04 9507 47,52 92006 143,37 42,93 1.150 ex 07.01-99 ex 07.01 Till Celery stalks and leaves 35,73 1537 281,30 74,15 246,64 5591 27,67 53685 83,45 25,08 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 74,60 3185 582,47 153,85 512,38 11235 57,94 109532 173,25 55,53 2.10 08.01-31 ex 08.01 B Bananas, fresh 44,07 1896 347,01 91,46 304,25 6897 34,14 66224 102,95 30,94 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 78,56 3379 618,53 163,03 542,31 12294 60,85 118042 183,50 55,16 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 134,94  5804 1 062,36 280,02 931,45 21116 104,52 202744 315,18 94,74 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 101,67 4373 800,48 210,99 701,84 15910 78,75 152766 237,49 71,38 2.50 08.02 A I Sweet oranges, fresh : \ \ l I l Il 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16  Sanguines and semi ­ sanguines 95,60 4112 746,74 198,46 664,05 14837 74,12 143693 223,54 66,52 6. 8 . 87 Official Journal of the European Communities No L 216/9 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 44,96 1934 353,96 93,30 310,34 7035 34,82 67551 105,01 31,56 2.50.3 08.02-05 \ \ \ \ li Il 08.02-09 08.02-15 08.02-19  others 33,30 1432 262,24 69,12 229,92 5212 25,80 50046 77,80 23,38 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 52,33 2255 412,92 108,77 362,08 8201 40,59 78709 122,42 36,33 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 72,47 3117 565,63 150,39 502,28 11235 56,16 108726 169,42 50,73 2.60.3 08.02.28 08.02 B I  Clementines 65,10 2805 513,66 135,31 450,42 10202 50,49 97913 152,30 45,19 2.60.4 08.02-34 1 08.02-37 J ex 08.02 B II  Tangerines and others 57,40 2469 451,92 119,12 396,23 8982 44,46 86245 134,07 40,30 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 48,01 2065 377,97 99,63 331,40 7512 37,18 72134 112,14 33,70 2.80 ex 08.02 D Grapefruit, fresh : \\ li li 2.80.1 ex 08.02-70  white 42,92 1846 337,92 89,07 296,28 6716 33,24 64490 100,25 30,13 2.80.2 ex 08.02-70  pink 59,33 2552 467,16 123,14 409,60 9285 45,96 89155 138,60 41,66 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 126,63 5447 996,98 262,79 874,14 19816 98,09 190268 295,79 88,91 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 98,99 4258 779,40 205,44 683,36 15491 76,68 148743 231,23 69,50 2.95 08.05-50 08.05 C Chestnuts 101,92 4360 796,49 210,24 702,62 15251 79,05 149480 236,99 75,27 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 60,85 2617 479,06 126,27 420,03 9522 47,13 91426 142,13 42,72 2.110 08.06-33 l li \ \ \ 08.06-35 08.06-37 08.06-38 08.06 B II Pears 54,15 2329 426,31 112,37 373,78 8473 41,94 81359 126,48 38,01 2.120 08.07-10 08.07 A Apricots 79,70 3428 627,52 165,41 550,20 12473 61,74 119759 186,17 55,96 2.130 ex 08.07-32 ex 08.07 B Peaches 65,67 2829 518,17 136,49 454,37 10292 50,94 98772 153,63 45,59 2.140 ex 08.07-32 ex 08.07 B Nectarines 92,31 3977 728,35 191,86 638,67 14466 71,60 138835 215,95 64,09 2.150 08.07-51 1 08.07-55 j 08.07 C Cherries 115,53 4978 911,55 240,12 799,31 18105 89,61 173756 270,27 80,21 2.160 08.07-71 ] 08.07-75 j 08.07 D Plums 65,42 2814 515,06 135,76 451,60 10237 50,67 98297 152,81 45,93 2.170 08.08-11 1 08.08-15 J 08.08 A Strawberries 110,57 4753 862,87 229,27 766,67 17157 85,64 166095 258,40 77,52 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 159,56 6875 1 258,93 331,62 1 103,92 25005 123,76 239972 373,26 110,77 2.180 08.09-11 ex 08.09 Water melons 18,18 782 143,15 37,73 125,51 2845 14,08 27320 42,47 12,76 2.190 ex 08.09 Melons (other than water melons) : I 2.190.1 ex 08.09-19 i  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral 23,99 1032 188,90 49,79 165,63 3754 18,58 36051 56,04 16,84 2.190.2 ex 08.09-19  other 54,02 2323 425,30 112,10 372,89 8453 41,84 81165 126,18 37,92 2.195 ex 08.09-80 ex 08.09 Pomegranates 47,87 2048 374,10 98,75 330,01 7163 37,13 70209 111,31 35,35 2.200 08.09-50 ex 08.09 Kiwis 180,37 7759 1420,06 374,31 1 245,08 28225 139,71 271008 421,31 126,64 2.202 ex 08.09-80 ex 08.09 Khakis 217,60 9353 1 697,99 451,17 1 508,67 33763 168,53 326848 508,50 152,54 2.203 ex 08.09-80 ex 08.09 Lychees 350,50 15075 2735,47 727,33 2429,10 54335 271,59 525808 819,36 245,38